Citation Nr: 1755232	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection cold residuals of the bilateral lower extremities.

3. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to September 1982.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions dated February 2013 and August 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A copy of that transcript is of record.

The Board initially notes that throughout the appeal period, VA has adjudicated the Veteran's psychiatric disorder service connection claim as one for PTSD alone.  Recently received evidence demonstrates that the Veteran been diagnosed with various acquired disabilities, to include PTSD, anxiety, and depression.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any acquired psychiatric manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran's diagnosed peripheral neuropathy is related to his active duty military service.

2. The evidence of record is in equipoise as to whether the Veteran's current headaches are related to his active duty military service.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the bilateral feet have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2 Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Cold Injury Residuals

Service treatment records demonstrate that the Veteran was diagnosed with first degree cold weather injury of the hands and feet.  See Service Treatment Record dated March 4, 1981.  Thus, the outcome of this claim turns on whether the Veteran current has residuals related to his in-service injury.

At the October 2012 VA examination, the Veteran reported periodic numbness and tingling in his feet.  Upon review of the record, the clinician opined that the Veteran's current symptoms were at least as likely as not related to his period of service.  However, the examiner rationalized that the Veteran's in-service frostnip injury was a mild form of frostbite and did not permanently damage the skin.

In a subsequent July 2013 addendum, the clinician attempted to clarify the opinion, stating that the Veteran's in-service injury was indicative of frostnip, a condition that resolves and does not result in permanent injury.

In support of his claim, the Veteran has submitted VA treatment records.  His treating podiatrist diagnosed peripheral neuropathy of the bilateral toes and feet and opined that the condition was at least as likely as not a result of the cold injury he incurred during service.  See VA Treatment Records dated November 5, 2013 and August 16, 2013.

Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's current peripheral neuropathy is related to the cold weather injury incurred during service.  In resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy is warranted.


Headaches

The record reflects that the Veteran currently has a headache disability.  Throughout the appeal period, the Veteran has consistently reported having intermittent headaches.  On two occasions, the Veteran has reported his symptoms to his treating physician.  See VA Treatment Records dated September 7, 2012 and April 29, 2015.  However, the Veteran testified that most often, he did not seek treatment for his headaches; rather he alleviated his symptoms with over the counter medication.   See Board Hearing Transcript, pp. 9-15; Statement in Support of Claim dated June 2013.  The Board finds that the Veteran is certainly competent to testify as to his headache symptoms; further there is nothing in the record to call into question is credibility.

The record also reflects that the Veteran was noted to have periodic headaches during active duty.  On one occasion, he was noted to have a headache following physical exhaustion; on another occasion, he complained of having a headache after a head injury.  See Service Treatment Records dated September 6, 1979 and August 25, 1981.  

The key question in this case is whether the Veteran's current headaches are related to his in-service headaches.

The Veteran was afforded a VA examination in October 2012.  At that time, the Veteran reported having headaches since active duty.  He stated that although his headaches have continued since active duty, his treating physicians related his current headaches to his high blood pressure.  Upon review of the record, the examiner found that the Veteran's current headaches were less likely than not related to his period of service.  The examiner's negative nexus was premised on the fact that the Veteran's in-service headaches were secondary to specific diagnoses, such as an ear infection and physical exhaustion.  Since the Veteran did not seek treatment for recurrent headaches and the Veteran's treatment records show chronic elevated blood pressure, the examiner concurred with the opinion that the Veteran's headaches were related to his blood pressure.

Also of record are lay statements.  As noted above, throughout the appeal period, the Veteran has reported having headaches since service.  His statements have been consistent; at no point has the Veteran contradicted himself.  In addition, at the Board hearing, the Veteran's longtime friend, P.M., testified that she has observed the Veteran's symptoms for over a decade.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  

In this case, the Board finds that the October 2012 VA examination is not highly probative as to the issue of etiology.  Although the examiner reviewed the Veteran's medical history and noted that the Veteran contended that his headaches started during service and continued ever since, the examiner based the negative nexus opinion on the lack of treatment for recurrent headaches.  It appears that the examiner did not consider the Veteran's contentions of continuity of symptomatology in rendering the nexus opinion.  Thus, the Board assigns the negative nexus little probative value as the medical opinion is not based on adequate facts or rationale.

The Veterans Benefit Administration (VBA) Adjudication Manual, M21-1, Part.III.iv.4.G.1.d. deems migraine headaches as an organic disease of the nervous system.  Thus, service connection may be based on credible evidence of continuity of symptomatology alone under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record reflects that the Veteran had several in-service headaches, the Veteran has reported continuity of symptomatology since service, and the Board finds no evidence impeaching his testimony.  The Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and continuity of chronic headaches since service is established.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral feet is granted.

Entitlement to service connection for headaches is granted.


REMAND

The Veteran contends that his acquired psychiatric diagnoses are related to his duties in service.  He specifically recounts an incident in which he dropped a grenade during basic training.  As a result of the explosion, he was in shock for a period of time.

The Board notes that the incident is not documented in the Veteran's military personnel or medical records.  However, the Veteran did serve in an infantry MOS and earned a grenade qualifying badge.  Thus, while the incident the Veteran describes is not specifically documented, his descriptions are consistent with the types, places, and circumstances of his training and service.  38 U.S.C.A. § 1154(a).

To date, the Veteran has not been afforded a VA examination in relation to his diagnosed acquired psychiatric disorders.  Upon remand, he should be afforded an examination to determine the nature and etiology of his psychiatric diagnoses. 



Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorders.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  Upon review of the record and examination of the Veteran, the examiner is asked to respond to the following:

a) List all acquired psychiatric diagnoses which the Veteran currently has.

b) For each diagnosis listed, is it at least as likely as not the disability had its onset in service OR was caused by or is etiologically related to his period of service? OR

c) Is it at least as likely as not the disability was caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected disabilities?

For purposes of rendering an opinion, the examiner should accept as true the Veteran's contentions related to the grenade incident during training.  All opinions must be supported by adequate rationale.

3. Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate adjudication

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


